Matter of Sahid v 1065 Park Ave. Corp. (2016 NY Slip Op 04797)





Matter of Sahid v 1065 Park Ave. Corp.


2016 NY Slip Op 04797


Decided on June 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2016

Tom, J.P., Mazzarelli, Manzanet-Daniels, Kapnick, Kahn, JJ.


1469 158204/14

[*1]In re Joseph R. Sahid, Petitioner-Appellant,
v1065 Park Ave. Corp., et al., Respondents-Respondents.


Law Offices of Joseph R. Sahid, New York (Joseph R. Sahid of counsel), for appellant.
Cantor, Epstein & Mazzola, LLP, New York (Gary Ehrlich of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Nancy M. Bannon, J.), entered March 20, 2015, which denied the motion and dismissed the petition to set aside two elections held on June 4, 2014 by defendant cooperative corporation and direct new elections, unanimously dismissed, without costs.
After the order on appeal was rendered and before the determination on this appeal, the next regularly-scheduled election for the cooperative's board of directors was held, rendering this appeal moot (see Matter of Paraskevopoulos v Stavropoulos, 65 AD3d 1153 [2d Dept 2009]; Matter of Frascati v Irondequoit Nightstick Club, Inc., 101 AD3d 1602 [4th Dept 2012]). The exception to the mootness doctrine does not apply here (id.; see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
In any event, were we to reach the merits, we would find petitioner's arguments unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2016
CLERK